UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Rainier Growth Fund As of 12-31-11 (Unaudited) Shares Value Common Stocks 99.02% (Cost $1,032,971,288) Consumer Discretionary 12.56% Hotels, Restaurants & Leisure 0.95% Las Vegas Sands Corp. (I) 265,030 11,324,732 Internet & Catalog Retail 3.01% Amazon.com, Inc. (I) 153,000 26,484,300 priceline.com, Inc. (I)(L) 19,850 9,284,044 Media 0.78% DIRECTV, Class A (I) 218,110 9,326,384 Specialty Retail 2.87% Abercrombie & Fitch Company, Class A 232,170 11,339,183 Dick's Sporting Goods, Inc. (L) 325,090 11,989,319 Limited Brands, Inc. 266,060 10,735,521 Textiles, Apparel & Luxury Goods 4.95% Coach, Inc. 260,770 15,917,401 Lululemon Athletica, Inc. (I)(L) 251,530 11,736,390 NIKE, Inc., Class B 222,695 21,461,117 Ralph Lauren Corp. 70,280 9,704,262 Consumer Staples 8.11% Beverages 3.35% Hansen Natural Corp. (I) 117,120 10,791,437 The Coca-Cola Company 415,050 29,041,049 Food & Staples Retailing 2.95% Costco Wholesale Corp. 248,930 20,740,848 Whole Foods Market, Inc. 206,450 14,364,791 Personal Products 1.81% The Estee Lauder Companies, Inc., Class A 190,950 21,447,504 Energy 9.72% Energy Equipment & Services 5.00% Baker Hughes, Inc. 279,090 13,574,938 Ensco International PLC, ADR 264,200 12,396,264 Schlumberger, Ltd. 490,380 33,497,858 Oil, Gas & Consumable Fuels 4.72% Anadarko Petroleum Corp. 223,790 17,081,891 Noble Energy, Inc. 221,080 20,867,741 Plains Exploration & Production Company (I) 493,250 18,112,140 Financials 4.61% Consumer Finance 1.30% American Express Company 326,200 15,386,854 Diversified Financial Services 3.31% CME Group, Inc. 42,950 10,465,627 IntercontinentalExchange, Inc. (I) 142,345 17,159,690 JPMorgan Chase & Company 352,630 11,724,948 Health Care 12.44% Biotechnology 1.98% Alexion Pharmaceuticals, Inc. (I) 159,230 11,384,945 1 John Hancock Rainier Growth Fund As of 12-31-11 (Unaudited) Shares Value Health Care (continued) Biogen Idec, Inc. (I) 110,190 12,126,410 Health Care Equipment & Supplies 0.60% Intuitive Surgical, Inc. (I) 15,410 7,134,984 Health Care Providers & Services 1.12% AmerisourceBergen Corp. (L) 357,210 13,284,640 Health Care Technology 2.01% Cerner Corp. (I)(L) 221,590 13,572,388 SXC Health Solutions Corp. (I) 183,210 10,347,701 Life Sciences Tools & Services 1.32% Agilent Technologies, Inc. (I) 448,110 15,652,482 Pharmaceuticals 5.41% Allergan, Inc. 258,835 22,710,183 Perrigo Company (L) 138,500 13,476,050 Shire PLC, ADR 149,610 15,544,479 Valeant Pharmaceuticals International, Inc. (Toronto Exchange) (I) 268,670 12,544,202 Industrials 10.48% Aerospace & Defense 2.50% Precision Castparts Corp. 180,520 29,747,891 Air Freight & Logistics 1.26% Expeditors International of Washington, Inc. 365,190 14,958,182 Construction & Engineering 0.86% Fluor Corp. 202,730 10,187,183 Electrical Equipment 1.56% AMETEK, Inc. 439,110 18,486,531 Machinery 2.49% Eaton Corp. 284,100 12,366,873 Joy Global, Inc. 230,080 17,249,098 Road & Rail 1.81% CSX Corp. 1,021,960 21,522,478 Information Technology 32.19% Communications Equipment 5.34% BancTec, Inc. (I)(R)(S) 197,026 462,003 F5 Networks, Inc. (I) 97,100 10,304,252 Polycom, Inc. (I) 532,530 8,680,239 QUALCOMM, Inc. 625,990 34,241,653 Riverbed Technology, Inc. (I) 416,640 9,791,040 Computers & Peripherals 7.75% Apple, Inc. (I) 180,450 73,082,250 EMC Corp. (I) 879,815 18,951,215 Electronic Equipment, Instruments & Components 0.91% Trimble Navigation, Ltd. (I) 248,010 10,763,634 Internet Software & Services 4.72% Baidu, Inc., ADR (I) 124,800 14,535,456 Google, Inc., Class A (I) 64,420 41,608,878 IT Services 5.85% Accenture PLC, Class A 182,620 9,720,863 Cognizant Technology Solutions Corp., Class A (I) 185,360 11,920,502 2 John Hancock Rainier Growth Fund As of 12-31-11 (Unaudited) Shares Value Information Technology (continued) MasterCard, Inc., Class A 40,350 15,043,287 Visa, Inc., Class A 323,525 32,847,493 Semiconductors & Semiconductor Equipment 1.40% Altera Corp. 216,200 8,021,020 Avago Technologies, Ltd. 298,650 8,619,039 Software 6.22% Autodesk, Inc. (I) 317,430 9,627,652 Check Point Software Technologies, Ltd. (I) 252,770 13,280,536 Citrix Systems, Inc. (I) 169,790 10,309,649 Intuit, Inc. 231,480 12,173,533 Oracle Corp. 801,290 20,553,089 Salesforce.com, Inc. (I)(L) 78,480 7,962,581 Materials 6.17% Chemicals 4.80% Ecolab, Inc. 289,100 16,712,871 Monsanto Company 181,710 12,732,420 Potash Corp. of Saskatchewan, Inc. 271,170 11,193,898 Praxair, Inc. 153,320 16,389,908 Metals & Mining 1.37% Allegheny Technologies, Inc. 153,560 7,340,166 Barrick Gold Corp. 196,920 8,910,630 Telecommunication Services 2.06% Wireless Telecommunication Services 2.06% American Tower Corp., Class A 408,090 24,489,481 Utilities 0.68% Electric Utilities 0.68% ITC Holdings Corp. 107,280 8,140,401 Yield Shares Value Securities Lending Collateral 4.54% (Cost $53,920,352) John Hancock Collateral Investment Trust (W) 0.3780%(Y) 5,389,151 53,928,159 Total investments (Cost $1,086,891,640)† 103.56% Other assets and liabilities, net (3.56%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 12-31-11. 3 John Hancock Rainier Growth Fund As of 12-31-11 (Unaudited) (R) Direct Placement Securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Issuer, description Acquisition Date Acquisition Cost Value as a percentage of Value as of Fund’s Net Assets 12-31-11 BancTec, Inc. 6-20-07 $4,728,640 0.04% $462,003 Common stock (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 12-31-11. † At 12-31-11, the aggregate cost of investment securities for federal income tax purposes was $1,096,406,580. Net unrealized appreciation aggregated $134,184,151, of which $188,319,651 related to appreciated investment securities and $54,135,500 related to depreciated investment securities. 4 John Hancock Rainier Growth Fund As of 12-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
